IN THE COURT OF APPEALS OF IOWA

                                  No. 21-0404
                             Filed August 17, 2022


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

JESUS SANCHEZ,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Scott County, Henry W. Latham II,

Judge.



      Jesus Sanchez appeals his convictions for possession of a controlled

substance with intent to manufacture or deliver and failure to affix a tax stamp.

AFFIRMED.



      William L. Breedlove of Breedlove Legal, LLC, Moline, Illinois, for appellant.

      Thomas J. Miller, Attorney General, and Louis S. Sloven, Assistant Attorney

General, for appellee.



      Considered by Bower, C.J., Vaitheswaran, J., and Vogel, S.J.*

      *Senior judge assigned by order pursuant to Iowa Code section 602.9206

(2022).
                                         2


VOGEL, Senior Judge.

       Jesus Sanchez appeals his convictions for possession of a controlled

substance with intent to manufacture or deliver and failure to affix a tax stamp. He

argues (1) the district court made multiple errors related to his waiver of his

Miranda1 rights; (2) the court erred in admitting a laboratory report and substances

tested for the report; and (3) there is insufficient evidence to support both

convictions. We reject his arguments and affirm.

    I. Background Facts and Proceedings

       On July 20, 2016, Officer Andrew Raya with the Moline, Illinois, Police

Department questioned Sanchez at the Moline police building. Officer Raya, who

speaks English and Spanish, presented Sanchez with pre-printed Spanish-

language forms summarizing a defendant’s Miranda rights and granting

permission to search. The Miranda form indicates Sanchez refused to sign the

form, though Officer Raya testified he reviewed the Miranda rights with Sanchez

and Sanchez then agreed to talk. The permission-to-search form bears Sanchez’s

signature granting permission to search a home in Davenport.          Officer Raya

testified Sanchez said approximately nine ounces of cocaine was inside a bookbag

in his bedroom at the home. Officer Raya also testified Sanchez said the nine

ounces of cocaine were the remainder of one kilogram he purchased on July 3.

Officers used this information to obtain a search warrant for the residence.




1 See Miranda v. Arizona, 384 U.S. 436, 479 (1966) (summarizing the warnings
required to be given to suspects before custodial interrogation to ensure they
understand the privilege against self-incrimination).
                                          3


         Around midnight on July 21, 2016, officers, including Deputy Greg Hill with

the Scott County Sheriff’s Office, executed the search warrant on the Davenport

home. Deputy Hill testified one or two persons were in the home at the time, but

he did not know their names or their relation to Sanchez. Deputy Hill testified they

searched the bedroom believed to belong to Sanchez and found suspected

cocaine inside two backpacks and two dresser drawers, some of which was

wrapped in baggies in approximate one-ounce quantities. Officers also found

more than $14,000 in cash, three digital scales, unused cellophane and plastic

baggies, and a paystub bearing Sanchez’s name and the address of the home.

Officers labeled and seized the items as evidence and sent the suspected cocaine

to the Iowa Division of Criminal Investigation (DCI) laboratory for testing.

         A criminalist with the DCI laboratory testified he received the suspected

cocaine officers sent from the Davenport home. He also testified that testing

confirmed the substances were cocaine salts. His report, admitted into evidence,

shows the substances combined to present approximately 523.9 grams of cocaine

salts.

         The State charged Sanchez with possession of a controlled substance

(more than 500 grams of “[c]ocaine, its salts, optical and geometric isomers, or

salts of isomers”) with intent to manufacture or deliver and failure to affix a tax

stamp. Iowa Code §§ 124.401(1)(a)(2)(b), 453B.12 (2016). Following a bench

trial, the district court convicted Sanchez as charged. The court sentenced him to

terms of incarceration of fifty years on the possession charge and five years on the

tax-stamp charge, run concurrently. Sanchez appeals.
                                          4


    II. Miranda Rights

        Sanchez argues the use of the Spanish-language Miranda rights form

violates Iowa’s statutory declaration that English is “the official language of the

state.” Iowa Code § 1.18 (requiring “[a]ll official documents” to “be in the English

language”). Sanchez never claimed a violation of section 1.18 in the district court

proceeding. For that reason, any argument regarding section 1.18 is not preserved

for our review. See State v. Manna, 534 N.W.2d 642, 644 (Iowa 1995) (“Our

preservation rule requires that issues must be presented to and passed upon by

the district court before they can be raised and decided on appeal.”).2

        Sanchez also argues the court erred in finding he effectively waived his

Miranda rights. Sanchez raised this objection during trial. It is not clear what

remedy he seeks for this alleged ineffective waiver of Miranda rights, but the district

court treated his mid-trial motion as a motion to suppress his statements to Officer

Raya.    See State v. Ortiz, 766 N.W.2d 244, 254 (Iowa 2009) (affirming the

suppression of evidence made during custodial interrogation when law

enforcement did not obtain an effective waiver of Miranda rights). The court denied

Sanchez’s motion to suppress as untimely.

        A defendant must file a motion to suppress within forty days of arraignment

or show good cause for the late motion; otherwise, the defendant waives any claim

of suppression. See id. at 250; see also Iowa R. Crim. P. 2.11(4). Sanchez did

not raise the issue of whether he effectively waived his Miranda rights until mid-


2 Additionally, it is not clear what remedy Sanchez is seeking for the alleged
violation of section 1.18. To the extent he argues for the suppression of evidence
due to the alleged violation of section 1.18, he did not make a timely motion to
suppress for the reasons discussed below.
                                         5


trial. He also made no argument to the district court or on appeal that he had good

cause for the late motion. Therefore, he waived any argument his statements

should be suppressed based on an ineffective waiver of his Miranda rights. See

Manna, 534 N.W.2d at 644.

       Sanchez also asks us to apply plain-error review to his Miranda claims. Our

supreme court has recently and “repeatedly rejected plain error review.” State v.

Treptow, 960 N.W.2d 98, 109 (Iowa 2021). “We are not at liberty to overturn Iowa

Supreme Court precedent.” State v. Hastings, 466 N.W.2d 697, 700 (Iowa 1990).

We decline to apply plain-error review here.

   III. Laboratory Report

       Sanchez argues the court should have excluded from evidence a laboratory

report from DCI and the substances tested for the report. The report summarized

the test results from four different items, marked as exhibits located in the bedroom

and submitted to DCI, and the testing showed the substances amounted to

approximately 523.9 grams of cocaine salts. Sanchez notes the report identifies

the suspect as “Jose Sanchez” but his name is “Jesus Sanchez.” He also notes

the report lists the agency case number as 16-13530QM, but the substances in

evidence show a different punctuation in the agency case number of 16/13530QM.

Finally, he asserts some of the substances have been sealed since they were

supposedly collected from the bedroom and were never tested.

       The supreme court recently analyzed a similar objection to a DCI report and

the substances supposedly tested for the report as a chain-of-custody objection.

See State v. Middlekauff, 974 N.W.2d 781, 805–06 (Iowa 2022). We review a

ruling on a chain-of-custody objection for abuse of discretion. See id. at 805.
                                          6


When considering the admissibility of suspected drugs and their test results, “the

State is required to prove a chain of custody sufficiently elaborate to make it

reasonably probable no tampering or substitution occurred”; however, “[a]bsolute

certainty is not required.”   Id. (citations omitted).   “When [the] trial court has

determined that the identification of the exhibit is sufficient, contrary speculation

affects the weight of the evidence but not its admissibility.”     Id. (alteration in

original) (quoting State v. Gibb, 303 N.W.2d 673, 681 (Iowa 1981)).

       Deputy Hill testified to his procedure for labeling and sealing the suspected

drugs found in the bedroom. The DCI criminalist testified to his procedure for

receiving and testing the suspected drugs. The State introduced into evidence

these substances and photographs of the substances when they were found in the

bedroom, and both Deputy Hill and the DCI criminalist confirmed the substances

in evidence were the same substances they handled as part of the investigation.

This evidence satisfies the State’s burden to show a reasonable probability no

tampering or substitution occurred. See id. Any errors in the suspect’s name or

agency’s use of punctuation in the same case number or questions about whether

any substance was actually tested go to the weight of the evidence, not its

admissibility. See id. Thus, the district court did not abuse its discretion in

admitting the report and the suspected drugs.

   IV. Sufficiency of the Evidence

       Finally, Sanchez challenges the sufficiency of the evidence supporting his

convictions. “We review the sufficiency of the evidence for correction of errors at

law.” State v. Crawford, 972 N.W.2d 189, 202 (Iowa 2022) (quoting State v.

Buman, 955 N.W.2d 215, 219 (Iowa 2021)). “Substantial evidence is evidence
                                          7


sufficient to convince a rational trier of fact the defendant is guilty beyond a

reasonable doubt.” Id. “In determining whether the jury’s verdict is supported by

substantial evidence, we view the evidence in the light most favorable to the State,

including all ‘legitimate inferences and presumptions that may fairly and

reasonably be deduced from the record evidence.’” Id. (quoting State v. Tipton,

897 N.W.2d 653, 692 (Iowa 2017)).

       Sanchez focuses his arguments on his conviction for possession with intent

to manufacture or deliver more than 500 grams of “[c]ocaine, its salts, optical and

geometric isomers, or salts of isomers.” Iowa Code § 124.401(1)(a)(2)(b). He also

argues that if the evidence is insufficient to prove he possessed contraband, the

evidence is insufficient to prove he failed to affix a tax stamp to contraband.

       First, Sanchez challenges the evidence proving the substances found in the

bedroom are prohibited under section 124.401(1)(a)(2)(b). The DCI report, as

supported by the criminologist’s testimony, showed the substances tested are

cocaine salts, which is one of the prohibited substances under section

124.401(1)(a)(2)(b). Sanchez argues these results showing cocaine salts are

insufficient to convict him because the trial information alleged the substances are

“[c]ocaine.”   According to Sanchez, cocaine and cocaine salts are different

substances that must be specifically charged. Even if we assume Sanchez is

correct, an error in the trial information does not affect the judgment unless the

error “prejudice[s] a substantial right of the defendant.” Iowa R. Crim. P. 2.4(7).

Sanchez makes no argument the error caused him prejudice. Possession with

intent to manufacture or deliver both cocaine and cocaine salts is prohibited under

the same section, 124.401(1)(a)(2)(b), and the State’s evidence to prove the
                                          8


offense is essentially identical regardless of the substance involved. Therefore,

any error in the trial information does not render the evidence insufficient for

conviction under section 124.401(1)(a)(2)(b).

       Sanchez challenges the validity of the test results in the DCI report. He

repeats his arguments from section III above, arguing identification errors in the

report and questions about whether the substances were ever unsealed for testing

mean the test results are unreliable. As stated above, these arguments go to the

weight of the report. Again, Deputy Hill and the DCI criminologist testified to their

procedures in handling the substances, and both witnesses identified the

substances submitted into evidence as the same substances they handled during

the investigation. Thus, the court was entitled to rely on the test results in reaching

its decision. Taking the evidence in the light most favorable to the State, the test

results are sufficient to prove the substances found were prohibited under section

124.401(1)(a)(2)(b).

       Second, Sanchez argues the evidence is insufficient to prove he possessed

the substances found in the bedroom.           The State focuses on constructive

possession. See State v. Thomas, 847 N.W.2d 438, 442 (Iowa 2014) (stating

constructive possession exists when the “contraband was in [the defendant’s]

physical possession at some point in time”). Sanchez argues the State did not

prove he ever possessed the substances because the record does not show when

he was last in the bedroom and Deputy Hill testified at least one other person was

in the home when officers searched it. See State v. Webb, 648 N.W.2d 72, 79

(Iowa 2002) (finding the defendant’s joint control of a premises does not support

an inference the defendant had possession or control of contraband found in the
                                          9


premises). Officer Raya testified Sanchez told him he purchased the cocaine and

it was in his bedroom. Deputy Hill testified he found the cocaine in the bedroom

as Sanchez described. Officers also found Sanchez’s pay stub in the bedroom,

supporting a finding the room belonged to Sanchez. This testimony is sufficient to

support finding Sanchez had constructive possession of the cocaine in the

bedroom.

       Third, Sanchez argues there was no evidence he was manufacturing or

delivering the cocaine. However, the State points to considerable circumstantial

evidence of intent to deliver. See State v. Adams, 554 N.W.2d 686, 692 (Iowa

1996) (“Because it is difficult to prove intent by direct evidence, proof of intent

usually consists of circumstantial evidence and the inferences that can be drawn

from that evidence.”). Sanchez had a large quantity of cocaine in the bedroom,

much more than expected for personal use. Some of the cocaine was packaged

into one-ounce baggies. Officers also found more than $14,000 in cash, digital

scales, and cellophane and plastic baggies in the bedroom, which Deputy Hill

testified is typical when selling cocaine. This evidence is sufficient to find Sanchez

intended to deliver the cocaine found in the bedroom.

   V. Conclusion

       We reject Sanchez’s challenges to his waiver of Miranda rights, find the

district court did not abuse its discretion in admitting a DCI report and the tested

substances, and find sufficient evidence to support Sanchez’s convictions.

       AFFIRMED.